Title: Thomas Jefferson to Louis H. Girardin, 23 July 1816
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
            Monticello July 23. 16.
          
          I think I once saw in your hands a copy of the approbatory resolution of our assembly, past after the enquiry instituted by mr Nicholas, in the session of 1781.1782. you will oblige me much by a copy of it by return of mail, as I have immediate occasion to quote it. have you not a letter of mr Page’s on the skirmish at Norfolk, which I think I loosened from it’s place & sent you? I do not ask the question with a view to it’s return if you are not done with it, but  from a desire only to reinstate it when done with. I salute you with constant esteem and respect.
          Th: Jefferson
        